            Case
           Case   3:08-cr-00160-SI Document 147
                5:18-cr-00258-EJD           882-4Filed 09/12/08
                                                   Filed 07/30/21Page
                                                                  Page1 of 1111
                                                                        1 of



1    JOSEPH P. RUSSONIELLO
     United States Attorney
2    BRIAN J. STRETCH (CASBN 163973)
     Chief, Criminal Division
3    STACEY P. GEIS (CASBN 181444)
     JONATHAN SCHMIDT (CABSN 230646)
4    Assistant United States Attorneys
     450 Golden Gate Ave., 11 th Floor
5    San Francisco, CA 94102
     (415) 436-6776 (tel)
6    (415) 436-7234 (fax)
     Jonathan.Schmidt@usdoj.gov
7
8    RONALD J. TENPAS
     Assistant Attorney General
9    Environment and Natural Resources Division
     United States Department of Justice
10   Richard A. Udell
     Senior Trial Attorney
11   Environmental Crimes Section
     P.O. Box 23985
12   L’Enfant Plaza Station
     Washington, DC 20004
13   (202) 305-0361 (tel)
     (202) 514-8865 (fax)
14   Richard.Udell@usdoj.gov
15   Attorneys for Plaintiff
     United States of America
16
17                          UNITED STATES DISTRICT COURT
18                        NORTHERN DISTRICT OF CALIFORNIA
19                              SAN FRANCISCO DIVISION
20
21                                     )          CR 08-0160 SI
     UNITED STATES OF AMERICA,         )
22                                     )          GOVERNMENT ’S OPPOSITION TO DEFENDANT
        Plaintiff,                     )          COTA ’S MOTION TO SEVER CHARGES
23                                     )          AGAINST DEFENDANT FLEET MANAGEMENT
     v.                                )          LIMITED
24                                     )
     JOHN JOSEPH COTA, and             )          Date: September 22, 2008
25   FLEET MANAGEMENT LIMITED,         )          Rime: 11:00 a.m.
                                       )          Judge: Hon. Susan Illston
26      Defendants                     )
                                       )          Speedy Trial Act: Time excluded through
27                                     )          disposition 18 U.S.C. § 3161(h)(1)(F)
     _________________________________ )
28



                                                                              EXHIBIT 4
               Case
              Case   3:08-cr-00160-SI Document 147
                   5:18-cr-00258-EJD           882-4Filed 09/12/08
                                                      Filed 07/30/21Page
                                                                     Page2 of 1111
                                                                           2 of



1                                           INTRODUCTION
2        This case centers on the M/V Cosco Busan’s November 7, 2007, allision with the Bay
3    Bridge and the resulting oil spill and migratory bird deaths. Both the ship’s pilot –
4    Captain John Cota – and operator – Fleet Management Limited (Fleet) were charged in a
5    July 22, 2008, second superseding indictment with several violations, including violations
6    of the Clean Water Act and the Migratory Bird Treaty Act. There is substantial evidence
7    in the evidence that will be introduced against each of the defendants.
8        In a motion filed on August 22, 2008, Captain Cota has asked to sever his and Fleet’s
9    trials. Captain Cota argues that (1) Captain Cota and Fleet have inconsistent defenses, (2)
10   Fleet’s defense, which includes information regarding Captain Cota’s medical condition
11   and medication regime, manifestly prejudices Captain Cota, and (3) a joint trial will allow
12   Fleet to introduce evidence of Captain Cota’s alleged false statements on January 2006,
13   and January 2007, which the Court has previously ruled are inadmissable in a separate
14   trial.
15       The United States opposes Captain Cota’s motion for the following reasons:
16       C    The motion is premature, because at this stage, the description of Fleet’s
17            anticipated defense is conjecture;
18       C    Captain Cota and Fleet do not have mutually antagonistic or irreconcilable
19            defenses;
20       C    Any reliable, relevant, evidence of Captain Cota’s medical condition or medication
21            regime that the Court would allow Fleet to introduce in a joint trial would also be
22            admissible in a separate trial;
23       C    To the degree that Fleet is allowed to present medical evidence that would not be
24            admissible in a separate trial, any undue prejudice can be cured by a limiting jury
25            instruction; and.
26       C    judicial economy is best served by one trial, given the overlap of evidence and
27            witnesses.
28


                                                    2
            Case
             Case5:18-cr-00258-EJD
                   3:08-cr-00160-SI Document 147
                                             882-4Filed
                                                    Filed
                                                        09/12/08
                                                          07/30/21Page
                                                                   Page3 of
                                                                         3 of
                                                                            1111



1                                  FACTUAL BACKGROUND
2       Captain Cota and Fleet are charged with negligently discharging harmful quantities of
3    oil in violation of the Clean Water Act, 33 U.S.C. §§ 1319(c)(1), 1321(b)(3). Both
4    Captain Cota and Fleet can be held negligently liable for the same discharge of oil. See
5    Restatement (Second) of Torts § 432 (1965).
6       The indictment alleges the following nine negligent sets of acts to both Fleet and
7    Captain Cota:
8       1. Fleet and Cota failed to navigate an allision free course;
9       2. Fleet and Cota failed to prepare and review an adequate passage plan before
           departure;
10
        3. Fleet and Cota failed to conduct an adequate review with the Pilot, Master and
11         crew of the M/V Cosco Busan before departure of the official navigational charts,
           the proposed course, the location of the San Francisco Bay aids to navigation, and
12         the operation of the vessel’s navigational equipment;
13      4. Fleet and Cota departed in heavy fog;
14      5. Fleet and Cota proceeded at an unsafe speed during the voyage despite limited
           visibility;
15
        6. Fleet and Cota failed to use the vessel’s radar while making the final approach to
16         the Bay Bridge;
17      7. Fleet and Cota failed to adequately read and operate the vessel’s electronic chart
           while making the final approach to the Bay Bridge;
18
        8. Fleet and Cota failed to adequately use the vessel’s paper charts by failing to
19         record and review positional fixes during the voyage;
20      9. Fleet and Cota failed to verify the vessel’s position in relation to other established
           and recognized aids to navigation throughout the voyage.
21
        The indictment also alleges that Fleet separately: (1)failed to adequately train the
22
     Master and crew of the M/V Cosco Busan, including with regard to voyage passage
23
     planning, the role of the Master and crew with a pilot, the ship’s navigational procedures
24
     and the ship’s navigational equipment, including the ship’s electronic chart system; (2)
25
     failed to ensure that adequate lookouts were posted during the voyage; and (3) failed to
26
     notify the Pilot when the vessel went off course while making the final approach to the
27
     Delta-Echo span of the Bay Bridge.
28


                                                   3
            Case
             Case5:18-cr-00258-EJD
                   3:08-cr-00160-SI Document 147
                                             882-4Filed
                                                    Filed
                                                        09/12/08
                                                          07/30/21Page
                                                                   Page4 of
                                                                         4 of
                                                                            1111



1       The evidence against Captain Cota and Fleet is largely the same. At a separate trial
2    for either defendant, the United States would seek to introduce the following:
3           C       background information on sailing in the San Francisco Bay,
4           C       information regarding the weather conditions on the morning of November
                    7, 2007,
5
            C       a full rendition of the M/V Cosoc Busan’s transit from the Oakland inner-
6                   harbor to the Bay Bridge, a playback of the radar, radio traffic and
                    electronic chart during the transit, and
7
            C       information about the clean-up after the allision.
8
9       Captain Cota is also charged with making false statements in his January 2006, and
10   January 2007, merchant mariner physical examination report. These false statements are
11   not alleged to be a cause of the November 7, 2007, oil spill and the Court severed these
12   charges from the Clean Water Act and Migratory Bird Act charges.
13      The indictment does not allege that Captain Cota’s medical conditions or medications
14   caused the discharge on November 7, 2007. Fleet has suggested that Captain Cota’s
15   medical conditions or medication regime contributed to the November 7, 2007, oil spill.
16   Neither the United States nor Fleet has formally moved to admit evidence of Captain
17   Cota’s medical condition or medication regime, and the Court has yet to rule on whether
18   this evidence is reliable, relevant or admissible.1
19                                                 LAW
20      Rule 8(b) of the Federal Rules of Criminal Procedure provides that defendants may be
21   charged together “if they are alleged to have participated in the same act or transaction or
22   in the same series of acts or transactions constituting an offense or offenses.” Rule 14 of
23   the Rules, in turn, permits a district court to grant a severance of defendants if “it appears
24   that a defendant or the government is prejudiced by a joinder.”
25
            1
               Evidence of Captain Cota’s medical condition and medication may be relevant to Fleet’s
26
     defense only if it negates the government’s proof that Fleet failed to exercise reasonable care and
27   this failure was a cause in fact and a proximate cause of the oil spill. See United States v.
     Hanousek, 176 F.3d 116 (1999).
28


                                                      4
             Case
              Case5:18-cr-00258-EJD
                    3:08-cr-00160-SI Document 147
                                              882-4Filed
                                                     Filed
                                                         09/12/08
                                                           07/30/21Page
                                                                    Page5 of
                                                                          5 of
                                                                             1111



1       The federal system has a preference for joint trials of defendants who are indicted
2    together. Zafiro v. United States, 506 U.S. 534, 537 (1993) Joint trials play a vital role in
3    the criminal justice system. Id. They promote efficiency and serve the interests of justice
4    by avoiding the scandal and inequity of inconsistent verdicts. Id. at 538. Courts have
5    repeatedly approved of joint trials. Id.
6       Courts may grant a severance when mutually antagonistic or irreconcilable defenses
7    are unduly prejudicial. Id. Antagonistic defenses “are not prejudicial per se.” Id. at
8    538. Mere “antagonism between defenses or the desire of one defendant to exculpate
9    himself by inculpating a co-defendant . . . is insufficient to require severance.” United
10   States v. Throckmorton 87 F.3d 1069, 1072 (9 th Cir. 1996). Similarly, inconsistency in
11   defense positions is insufficient to warrant severance. United States v. Tootick, 952 F.2d
12   1078, 1081 (9th Cir.1991). Courts have reversed few convictions for failure to grant a
13   severance on grounds of mutually antagonistic or irreconcilable defenses. Zafiro at 238.
14   And, the Supreme Court has declined to adopt a bright line rule mandating severance
15   whenever co-defendant have conflicting defenses. Id. at 539.
16       To warrant severance based on antagonistic defenses, co-defendants must show that
17   their defenses are irreconcilable and mutually exclusive. See United States v. Sherlock,
18   962 F.2d 1349, 1363 (9th Cir.1992). Defenses are mutually exclusive when "acquittal of
19   one co-defendant would necessarily call for the conviction of the other." Tootick, at 1081.
20   An oft-repeated formulation in the Ninth Circuit is: “To be entitled to severance on the
21   basis of antagonistic defenses, a defendant must show that the core of the co-defendant's
22   defense is so irreconcilable with the core of his own defense that the acceptance of the co-
23   defendant's theory by the jury precludes acquittal of the defendant.” Throckmorton, at
24   1072.
25      Rule 14 does not require severance even if prejudice is shown, but rather, “leaves the
26   tailoring of the relief to be granted, if any, to the district court's sound discretion.” Zafiro
27   at 539. Generally the “risk of prejudice posed by joint trial can be cured by proper
28   instruction.” United States v. Hanley, 190 F.3d 1017, 1027 (9 th Cir. 1999)(citations and


                                                    5
            Case
             Case5:18-cr-00258-EJD
                   3:08-cr-00160-SI Document 147
                                             882-4Filed
                                                    Filed
                                                        09/12/08
                                                          07/30/21Page
                                                                   Page6 of
                                                                         6 of
                                                                            1111



1    internal quotes omitted).
2                                            ARGUMENT
3       Captain Cota makes three arguments for why a severance is appropriate. First, Cota
4    argues that his and Fleets defenses conflict. Second, Cota argues that Fleet will seek to
5    introduce evidence regarding Captain Cota’s medical condition and medications, and that
6    evidence, Captain Cota argues, would be manifestly prejudicial. Finally, Captain Cota
7    argues that Fleet will seek to introduce evidence of Captain Cota’s false statements to the
8    Coast Guard. Each of these arguments are discussed below.
9       1. Captain Cota and Fleet’s Defenses are Not Mutually Antagonistic
10      Captain Cota’s argument that his and Fleets defenses are mutually antagonistic is
11   unpersuasive. First, neither Captain Cota nor Fleet have revealed their defense at trial.
12   Until they do, Captain Cota’s prediction of Fleet’s defense is too speculative to conclude
13   that their defenses are antagonistic.
14      Next, even if Captain Cota’s prediction about Fleet’s defense is correct, the defenses
15   are not mutually antagonistic. Captain Cota suggests that Fleet will argue that he was
16   negligent. Structurally there is nothing antagonistic about each defendant arguing that the
17   other defendant was negligent. It does not follow that if one party is negligent the other is
18   or is not negligent. Here neither party, one party or both parties can be found negligent.
19   This case is not like a case where only one defendant could have pulled the trigger. Thus,
20   the two defenses are not “irreconcilable and mutually exclusive.” See United States v.
21   Sherlock, 962 F.2d 1349, 1363.
22      Captain Cota further suggests that Fleet will argue that “there was no visible evidence
23   of Captain Cota’s inability and thus the crew was blameless in failing to stop him.” (Def.
24   Mem. at 7) This too is not a mutually antagonistic defense. A jury can accept Fleet’s
25   argument that Captain Cota showed no visible signs of incompetence, and still acquit
26   Captain Cota.
27      2. A Joint Trial will Not Lead to the Introduction of Prejudicial Information
28      Captain Cota’s argument that Fleet will seek to introduce prejudicial evidence


                                                   6
            Case
             Case5:18-cr-00258-EJD
                   3:08-cr-00160-SI Document 147
                                             882-4Filed
                                                    Filed
                                                        09/12/08
                                                          07/30/21Page
                                                                   Page7 of
                                                                         7 of
                                                                            1111



1    regarding his medical condition and medication regime is similarly uncompelling. Here
2    too, the argument is too speculative to be the basis for a severance ruling. Since Fleet has
3    not revealed the evidence they will seek to introduce at trial, it is impossible to determine
4    if the anticipated evidence is unduly prejudicial. Medical evidence is, of course, not per
5    se prejudicial.
6       Assuming it is Fleet’s intention to introduce medical evidence, the Court has yet to
7    rule on its reliability, admissibility or relevance. If evidence of Captain Cota’s medical
8    condition and medication regime is relevant to Captain Cota’s negligence, then
9    presumably it would be admissible both in the United States case in chief in a joint trial
10   against both defendants or in separate trial against Captain Cota. In that case, the
11   evidence is not unduly prejudicial and severance is not neccessary. If, however, medical
12   evidence is unreliable or irrelevant to whether Captain Cota was negligent, it should be
13   inadmissable whether sponsored by Fleet or the United States in a joint trial or the United
14   States in a separate trial. If the medical evidence is inadmissable, then severance is not
15   needed.
16      Captain Cota further suggests that Fleet will introduce medical evidence to account
17   for the lack of visible signs of Captain Cota’s incompetence. (Def Mot. at 7) While this
18   theory is speculation and may not be presented to the court, it does not appear to be an
19   adequate basis for admitting medical evidence. Medical evidence is irrelevant to whether
20   the crew saw or Captain Cota exhibited “visible evidence of his inability”. The overt
21   signs of being incapacitated either did or did not exist, regardless of Captain Cota’s
22   medical issues. If Captain Cota displayed no signs of incompetence, the medical
23   evidence, at most, explains the discrepancy between how he acted and what he displayed.
24   However, it is not evidence of whether there were overt signs of incompetence. The
25   medical reason for why Captain Cota allegedly did not show visible signs of his inability
26   is irrelevant to the case.
27      To the extent that the Court might allow Fleet to introduce medical evidence that it
28   would not allow the United States to introduce in its case-in-chief, the Court can prevent


                                                   7
            Case
             Case5:18-cr-00258-EJD
                   3:08-cr-00160-SI Document 147
                                             882-4Filed
                                                    Filed
                                                        09/12/08
                                                          07/30/21Page
                                                                   Page8 of
                                                                         8 of
                                                                            1111



1    any undue prejudice with a limiting jury instruction.
2
3       3. Fleet Should not be Allowed to Admit Captain Cota’s January 2006 and
4           January 2007 False Statements
5       Finally Captain Cota’s argument that Fleet will try to introduce Captain Cota’s alleged
6    false statements is unpersuasive. Here the court has ruled that Captain Cota’s statement
7    in January 2006 and January 2007 are irrelevant to his actions on November 7, 2007. The
8    Court's earlier ruling regarding the admissibility of the January 2006 and January 2007
9    false statements in a separate trial should apply equally to a joint trial.
10      4. The Cases Captain Cota’s cites are Not Persuasive
11      Captain Cota cites two Ninth Circuit cases in support of his motion – United States v
12   Tootick 972 F.2d 1078 (9th Cir. 1991) and United States v. Mayfield, 189 F.3d 895 (9 th
13   Cir. 1999). Both cases are distinguishable. In both cases, unlike here, the defense
14   presented mutually exclusive defenses, defense counsel introduced inadmissable evidence
15   or made improper arguments and the court did not adequately intervene.
16      The Tootick case, unlike the present case, is a classic case of mutually exclusive
17   defenses. The case involved two defendants – Charles Frank and Moses Tootick charged
18   with a single stabbing. The only people present at the stabbing were the two defendants
19   and the victim. There was no suggestion that the victim injured himself. Thus, only one
20   person could have committed the stabbing. At trial Frank testified that Tootick
21   committed the stabbing on a hillside while he, in a car, watched in horror. Tootick, in
22   turn, argued that Frank committed the stabbing while he, in a drunken stupor was either
23   passed out or asleep. The Ninth Circuit found that the trial should have been severed
24   because “[e]ach defense theory contradicted the other in such a way that the acquittal of
25   one necessitated] the conviction of the other.” Id. at 1081.
26      Standing alone the contradictory defense theories, in Tootick would not have merited
27   a severance. The court’s conclusion to reverse rested, not on the existence of antagonistic
28   defenses, but “on the number and types of prejudicial incidents that were not corrected by


                                                    8
            Case
             Case5:18-cr-00258-EJD
                   3:08-cr-00160-SI Document 147
                                             882-4Filed
                                                    Filed
                                                        09/12/08
                                                          07/30/21Page
                                                                   Page9 of
                                                                         9 of
                                                                            1111



1    instructions from the court.” Id. at 1083. The court cites several examples of the defense
2    counsel making unsubstantiated claims about the co-defendant and the court’s failure to
3    instruct. For example, the court cites Tootick’s opening statement, which contained
4    “unbridled accusations” few of which were proved at trial. The court comments on the
5    trial judge’s failure to make any “admonitory comment or give an “additional
6    instruction.” Id. 1083-1084. The Ninth Circuit notes that “[w]ith proper limiting
7    instructions, even the admission of a nontestfying co-defendant’s confession can be found
8    not to create prejudice.” Id. at 1085. Thus, unlike the present case, Tootick involved truly
9    mutually antagonistic defenses exacerbated by improper arguments and anemic
10   instructions.
11      The Mayfield case is similarly distinguishable from the present case. In Mayfield, the
12   police found crack cocaine on a kitchen tale where they had just seen the two co-
13   defendants sitting. One defendant – Manyale Gilbert – gave a confession which also
14   implicated Jerry Mayfield. At trial Gilbert argued that the drugs belonged exclusively to
15   Mayfield. To make his argument, Gilbert’s attorney disregarded two pretrial rulings and
16   elicited two hearsay statements implicating Mayfield. As in Tootick, the Mayfield trial
17   court failed to give adequate instructions.
18       In a pretrial ruling the court admitted Gilbert’s statement on the condition that
19   references to Mayfield be redacted. At trial, Gilbert’s attorney elicited testimony from a
20   police officer making it apparent that Gilbert’s confession implicated Mayfield. The
21   court, however, failed to give a limiting instruction telling the jury that the statements
22   only applied to Gilbert. Gilbert’s attorney again “flouted the district court’s pretrial
23   decision,” id at 899, and elicited testimony that the search warrant was based on a
24   confidential informant who explicitly named Mayfield. Neither Gilbert nor the
25   confidential informant testified, and Mayfield was precluded from cross-examining
26   Gilbert nor the confidential informant on their statements implicating him. In closing
27   Gilbert’s counsel forcefully reinforced the erroneously admitted evidence.
28      On review the Ninth Circuit found the “core of the codefendant’s case [was] so


                                                   9
           Case
            Case5:18-cr-00258-EJD
                  3:08-cr-00160-SI Document 147
                                            882-4Filed
                                                   Filed
                                                       09/12/08
                                                         07/30/21Page
                                                                  Page1010
                                                                         of of
                                                                            1111



1    irreconcilable with the core of Mayfield’s own defense that the acceptance of the co-
2    defendant’s theory by the jury precluded] acquittal of the defendant. Id. at 900 (citations
3    and internal quotations omitted). More troubling, however, the joint trial “compromised a
4    specific trial right the right to confront witnesses.” Id. (Citations and internal quotations
5    omitted). The Ninth Circuit found that the prejudice came not from antagonistic defense,
6    but rather, “from the interplay between the informant’s statement, Gilbert’s out-of-court
7    confession, and Gilbert’s counsel closing argument. Id. at 905.
8       Despite these problems the Ninth Circuit found that the district court could have either
9    “sever[ed] or use[d] more rigorous and timely jury instructions to mitigate the prejudice.”
10   Id. at 906.
11      The present case unlike Tootick, and Mayfield does not involve mutually exclusive
12   defenses. And, unlike Tootick, and Mayfield, here the potential problems of unbridled
13   accusations can be remedied with proper instructions and admonitions.
14      4. Judicial Economy Dictates One Trial
15      Given the lack of undue prejudice to Captain Cota should the two defendants be tried
16   together, judicial economy is also best served by one trial. The case against both
17   defendants is primarily a negligence case. As such, almost all of the evidence will be the
18   same for both defendants. The witnesses will be the same, including the six crew
19   members currently detained. Any expert witnesses will be the same. The exhibits will
20   also be the same, both documentary evidence as well as the computer software necessary
21   to show the jury the complete transit of the M/V Cosco Busan from the Port of Oakland to
22   the allision with the Bay Bridge. To present the exact same evidence in two separate
23   trials would not best serve the interests of the Court or the government.
24                                         CONCLUSION
25      The United States opposes defendant Cota’s motion to sever because Captain Cota
26   and Fleet do not have mutually antagonistic defenses, any statements about what evidence
27   would be admissible at a joint trial, but inadmissible at a separate trial is extremely
28   speculative, any prejudice can be cured by a limiting instruction, and judicial economy is


                                                   10
           Case
            Case5:18-cr-00258-EJD
                  3:08-cr-00160-SI Document 147
                                            882-4Filed
                                                   Filed
                                                       09/12/08
                                                         07/30/21Page
                                                                  Page1111
                                                                         of of
                                                                            1111



1    best served. Accordingly, the government respectfully requests that the Court deny
2    Captain Cota’s motion to sever.
3
4                                             Respectfully submitted,
5
6       JOSEPH P. RUSSONIELLO                        RONALD J. TENPAS
        United States Attorney                       Assistant Attorney General
7       BRIAN J. STRETCH                             Environment and Natural Resources
        Chief, Criminal Division                     Division
8                                                    United States Department of Justice
9
10   By:_________S/S__________________               By:________S/S___________________
        JONATHAN SCHMIDT                                   RICHARD A. UDELL
11      Assistant United States Attorney                Senior Trial Attorney
                                                        Environmental Crimes Section
12
13
     DATED: September 12, 2008
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                11
